      Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 1 of 22. PageID #: 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MARK DOTTORE, COURT-                       ) CASENO.
APPOINTED RECEIVER FOR THE                 )
RECEIVERSHIP ENTITIES                      )
3344 Canal Road                            ) JUDGE
Cleveland, OH 44ii3,                       )
                                           )
               Plaintiff,                  ) VERIFIED COMPIAINT
                                           )
       V.                                  )
                                           ) (Jury Demand Endorsed Hereon)
STUDIO ENTERPRISE MANAGER,                 )
LLC                                        )
c/o Corporation Service Company            )
Statutory Agent                            )
251 Little Falls Drive                     )
Wilmington, DE ig8o8                       )
                                           )
       and                                 )
                                           )
EDUACATION PRINCIPLE                       )
FOUNDATION                                 )
c/o Corporation Service Company            )
Statutory Agent                            )
251 Little Falls Drive                     )
Wilmington, DE ig8o8                       )
                                           )
                                           )
                                           )
               Defendants.                 )


       Plaintiff Mark Dottore, Receiver for the Receivership Entities ("Plaintiff" and/or

the "Receiver"), by and through undersigned counsel, for its Complaint against

Defendants Studio Enterprise Manager, LLC ("Studio") and Education Principle

Foundation (?Foundation") (Studio together with Foundation are collectively known as

the "Defendants") states as follows:




{01286538-1}
     Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 2 of 22. PageID #: 2



                                      Introduction

       1.      Plaintiff is the Court-Appointed Receiver for the Receivership Entities

pursuant to an Order by this Court dated January 18, 2019 in Digital Media Solutions,

LLC v. South University of Ohio, LLC et al., Case No. i:ig-cv-i45 (N.D. Ohio). The

Receivership Entities are parties to various transactions with the Defendants both

individually and through their respective parent entities, The Arts Institute

International, LLC, Dream Center South University, LLC and Dream Center Argosy

University of California, LLC and Argosy Education Group, LLC.

       2. Plaintiff brings this action for rescission, declaratory judgment,

conversion, breach of contract and unjust enrichment.

                                            PARTIES


       3. The Receiver is a citizen of the State of Ohio and is the Receiver for Dream

Center Education Holdings, LLC ("DCEH") and its subsidiaries, including: South

University of Ohio LLC, The DC Art Institute of Raleigh-Durham LLC, The DC Art

Institute of Charlotte LLC, DC tut Institute of Charleston LLC, DC Art Institute of

Washington LLC, The Art Institute of Tennessee- Nashville LLC, AiTN Restaurant LLC,

The Art Institute of Colorado LLC, DC Art Institute of Phoenix LLC, The Art Institute of

Portland LLC, The Art Institute of Seattle LLC, The Art Institute of Pittsburgh, DC LLC,

The Art Institute of Philadelphia, DC, LLC, DC Art Institute of Fort Lauderdale LLC, The

Illinois Institute of Art LLC, The Art Institute of Michigan LLC, The Illinois Institute of

Art at Schaumburg LLC, DC Art Institute of Phoenix, LLC and its direct subsidiaries the

Art Institute of Las Vegas LLC, the Art Institute of Indianapolis, LLC, and AiIN

Restaurant LLC; Dream Center Argosy University of California LLC and its direct

subsidiaries, and Argosy Education Group LLC; Dream Center Education Management

                                             2

{01286538-1}
     Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 3 of 22. PageID #: 3



LLC; and, South Universily of Michigan LLC (collectively, the "Receivership Entities").

By order of the United States District Court for the Northern District of Ohio entered

January 18, 2019 in the matter Digital Media Solutions, LLC v. South University of

Ohio, LLC, et al., No. i:ig-cv-i45, the Receiver is empowered to bring this action.

       4. Studio is a Delaware limited liability company with its principal place of

business in the State of California.


       s. Foundation is a Delaware not for profit corporation with its principal place

of business in the state of California.

                                 JURISDICTION AND VENUE


       6. This Court has ancillary jurisdiction over this matter pursuant to Pope v.

Louisville & C. Ry. Co., i73 U.S. 573 (1899), and Haile v. Henderson Nat. Bank, 657

F.xd 8i6 (6th Cir. ig8i). In Haile, the Sixth Circuit explained that "the initial suit which

results in the appointment of the receiver is the primary action and that any suit which

the receiver thereafter brings in the appointment court in order to execute his duties is

ancillary to the main suit. As such, the district court has ancillary subject matter

jurisdiction of every such suit irrespective of diversity, amount in controversy or any

other factor which would normally determine jurisdiction." Haile, 657 F.zd at 822.

       7. This action is brought pursuant to this Court's Order Appointing Receiver,

entered January 18, 2019, in the matter Digital Media Solutions, LLC v. South

University of Ohio, LLC, et al., a case in which this Court has original jurisdiction. The

order empowers the Receiver to bring this action to rescind the various transactions

entered by DCEH with Defendants.

       8. This Court has personal jurisdiction over the Defendants by virtue of 28

U.S.C. § 1332, 28 U.S.C. § 754 and 28 U.S.C. § i6g:..

                                             3
{01286538-1}
     Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 4 of 22. PageID #: 4



          a. 28 U.S.C. § 754 provides that

               A receiver appointed in any civil action or proceeding
               involving property, real, personal or mixed, situated in
               different districts shall, upon giving bond as required by the
               court, be vested with complete jurisdiction and control of all
               such property with the right to take possession thereof.

               He shall have capacity to sue in any district without ancillary
               appointment, and may be sued with respect thereto as
               provided in section g5g of this title.

               Such receiver shall, within ten days after the entry of his
               order of appointment, file copies of the complaint and such
               order of appointment in the district court for each district in
               which property is located. The failure to file such copies in
               any district shall divest the receiver of jurisdiction and
               control over all such property in that district.

          b. 28 U.S.C. § 1692 provides that

               In proceedings in a district court where a receiver is
               appointed for property, real, personal, or mixed, situated in
               different districts, process may issue and be executed in any
               such district as if the property lay wholly within one district,
               but orders affecting the property shall be entered of record in
               each of such districts.


       g. The Receiver timely filed § 754 notices in the judicial districts where the

Defendants are located; i.e., the Northern District of California, the Eastern District of

California, the Central District of California, the Southern District of California, and the

District of Delaware. See Digital Media SolMons, LLC v. South University of Ohio, LLC

et al., Case No. 3:ig-mc-8ooi6 (N.D. Cal. Jan. 24, 2019); Digital Media Solutions, LLC

v. South University of Ohio, LLC et al., Case No. z:xg-mc-z6 (E.D. Cal. Jan. 25, 2019);

Digital Media Solutions, LLC v. South University of Ohio, LLC et al., Case No. p:ig-mc-

12 (c.I). Cal. Jan. 25, 2019); Digital Media Solutions, LLC v. South Uni'uersity of Ohio,

LLC et al., Case No. 3:ig-mc-go (S.D. Cal. Jan. 24, 2019); Digital Media Solutions, LLC

v. South University of Ohio, LLC et al., Case No. x:xg-mc-zo (D. Del. Jan. 25, 2019). In

                                              4
{01286538-1}
      Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 5 of 22. PageID #: 5



addition, the Receiver timely filed § 754 notices in every judicial district in the United

States-with the exception of the territorial courts for the Northern Mariana Islands,

Guam, and the Virgin Islands. See Exhibit A (Excel Spreadsheet of § 754 notices).

        10.     In Haile, the Sixth Circuit explained that by virtue of §§ 754 and 1692 "the

territorial jurisdiction of the appointing court is extended to any district of the United

States where property believed to be that of the receivership estate is found, provided

that the proper documents have been filed in each such district as required by § 754."

Haile, 657 F.pd at 823. Thus, the appointing court's ?process extends to any judicial

district where receivership property is found. As such, the minimum contacts analysis,

as a limitation on state extra-territorial power, is simply inapposite." Id. at 826; see also

S.E.C. v. Bilzerian, 378 F.3d iioo, iio6 (D.C. Cir. 2004) (declining to "part company"

with Haile and concluding "that the 'interplay' between Rule 4(k) and 28 U.S.C. §§

754 and 1692 properly provided the district court with jurisdiction over the person of

[the defendant]").

        11.    Accordingly, this Court has personal jurisdiction over the Defendants.

        12.    Venue is proper in this Court pursuant to the Sixth Circuit's decision in

Haile and 28 U.S.C. § i3gi(b)(3), as the Defendants are subject to personal jurisdiction

in this judicial district.

                                FACTUAL BACKGROUND


I. DCEH Purchases the Universities from EDMC.


        i3. Dream Center Education Holdings, LLC ("DCEH"), has owned, since

October 2017, through a series of subsidiaries, a number of universities that operate

under the names "South University," "Argosy Universily," and ?Art Institutes"

(collectively, the "Universities").

                                              s
{01286538-1}
     Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 6 of 22. PageID #: 6



       i4. DCEH purchased the Universities from Education Management

Corporation ("EDMC") in October 2017, with a second closing in January 2018.

       is. Within sixty days of the closing of DCEH's purchase of the Universities

from EDMC, DCEH discovered that EDMC and its representatives misrepresented key

financial factors concerning the Universities.

       i6. Despite DCEH's best efforts, the Universities were, on the whole, failing

without hope for redemption.

       s7. As a result of the cash flow issues, the Universities, and by extension

DCEH, suffered. DCEH became delinquent in its obligations to a wide variety of

vendors.

II. DCEH and Its Subsidiaries Enter into a Series of Contracts w'th
      Defendants and Their Subsidiaries.

       i8. In mid to late December 2018 and early January, 2019, DCEH executed a

series of contracts with Studio, Dream Center Education Management ("DCEM") and

The Arts Institute International, LLC("AII" and collectively with all its Subsidiaries, the

"Ai University System"), Dream Center South University, LLC ("South" and collectively

with all its Subsidiaries, the ?South University System?), and Argosy Education Group,

LLC ("AEG"), Dream Center Argosy University of California, LLC ("Argosy" and

collectively with all its Subsidiaries, the "Argosy University System"). These contracts

include:


           a, a Framework Agreement;

           b. an Interim Framework Agreement;

           c. an Amended and Restated Framework Agreement;




                                             6
{01286538-1}
      Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 7 of 22. PageID #: 7




            d. an Equity and Asset Purchase Agreement

            e. a Master Services Agreement; and

            f. a Transition License Service Agreement.

        ?ig. Although these contracts are lengthy and complex, at their core, they are

simple enough: they allowed Studio to strip DCEH of all its valuable business assets

pertaining to the Art Institute University System and the South University System.

These contracts left DCEH all of the debts and liabilities for the Excluded Campuses1

plus the equity and assets to AEG and Argosy University System. DCEH was therefore

left with schools that were in the process of closing thanks to their poor financial

performance inherited from EDMC.

        A. The Framework Agreement and its Related Contracts.

        20. On or about December 22, 2018, Studio, DCEH, DCEM and certain

members of the AI University System entered into a Framework Agreement (the

"Original Agreement"). A copy the Original Agreement is attached hereto and marked as

Exhibit "B".


        21. On or about December 26, 2018, Studio, DCEH, DCEM, South University

System, Argosy University System, Ai University System, Candlewood Special Situations

Master Fund I, ti.p., Flagler Master Fund SPC, Ltd entered into an Interim Framework

Agreement ("IFWA")2. A working copy of the IFWA is attached hereto and marked as

Exhibit ?C".


        22. 011 or about January 7, 2019, Studio, DCEH, South University System,

Argosy University System, Ai University System and each subsidiary university of South,

' Capitalized terms shall have the meaning set forth in the ARFWA, EAPA, MSA or TSIA unless otherwise
defined herein
" Receiver has only been provided a working version of the IFWA and has never been provided the final
version or a fully executed copy of the IFWA even though the Receiver has requested a copy.

                                                    7
{01286538-1}
      Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 8 of 22. PageID #: 8



Argosy and AII entered into an Amended and Restated Framework Agreement

("ARFWA"). DCEH, South, Argosy, AEG, AII and together with all the subsidiary

universities are collectively known as the ?Dream ParLies." A copy of the ARFWA is

attached hereto and marked as Exhibit "D"3.


        23. The ARFWA removed DCEM as a party and added the subsidiary

universities of Argosy, South and AII as parties.

        24. The ARWFA created the framework for Studio to enter into certain

additional agreements with Dream Parties to provide certain services pursuant to and in

accordance with the terms of the ARFI/VA and the Managed Services Agreements

("MSA").

        25. Contemporaneously with the execution of the ARFWA, MSAs would be

executed by Studio and each University System whereby Studio would provide Non-

Core Services.


        26. The ARFWA required that contemporaneously with the execution of the

ARFWA (and prior to the consummation and execution of the transactions

contemplated by the Equity and Asset Purchase Agreement ("EAPA")), each University

System4 shall execute and deliver to Studio a MSA.

        27. Pursuant to the MSA, Studio and AII, South and Argosy agreed upon a

budget for the operations of each University system that was supposed to reflect

sufficient revenue to support the fees payable under the MSA for such Specified

Campus, as well as appropriate funding for all required operations including the


3 Receiver's copy of the Disclosure Schedules to the ARFWA is incomplete. A complete of the Schedules
was to be delivered to the parties per the ARFWA by January 31, 2019. The Receiver still has not received
a complete list.
4 "University System" means individually South University System, Argosy University System and Ai
University System and collectively means "University Systems".
                                                    8
{01286538-1}
     Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 9 of 22. PageID #: 9



ongoing delivery of academic and other Core Services which are outside the scope of the

MSA.


   28. There were three MSAs.


          a. One was between Studio and the Argosy University System.

          b. Another was between Studio and AII. This contract provided that the

               Services would be provided only for the Specified Campuses. The Art

               Institute entities now in the Receivership Estate were defined to be

               "Excluded Campuses," not "Specified Campuses," and therefore were not

               covered by that MSA.

          c. The third MSA was between Studio and Dream Center South University

               LLC. No reference was made to the subsidiary universities, and the

               signator did not sign in a representative capacity for the subsidiaries, each

               of which was an independent LLC. Accordingly, the South University

               entities now in the Receivership Estate were not covered by that MSA.

       29. The ARFWA further gave Studio the discretion to purchase or have its

Subsidiaries purchase from the Dream Parties certain Non-Core Assets required to

provide the service outlined in the managed services agreement with respect to the

University System.

       3o. The ARFWA further gave Studio the discretion to choose which real

property leases to assume and then cause such Subsidiary to sublease the Assumed

Lease Obligations for those leases.

       3i. Pursuant to the ARFWA, Studio and DCEH were required to enter into a

Transition Services and License Agreement ("TSLA").



                                              9
{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 10 of 22. PageID #: 10



       32. Further, Studio was given the right to acquire the Core Assets and Core

Assumed Liabilities of any Specified Campus for which Studio or its Affiliates have

acquired the Non-Core Assets.

       33. Per the ARFWA, Studio was given the right to cause DCEH to assign and

transfer ioo% of the issued and outstanding equity interest in AII, Argosy and South.

       34. As such, contemporaneously with the execution and delivery of the

ARFWA, Studio's designee, Defendant Education Principle Foundation (?Foundation")

was to enter into an Equity and Asset Purchase Agreement ("EAPA") to purchase the

Equity Interest of each of AII and South owned by DCEH.

       35. The ARFWA further required that any Excluded Campus to cease using

any marks related to the Specified Campuses within one year from the date of the

ARFWA.


       36. The ARFWA further required that DCEH remove or cause the removal of

all directors, trustees, managers and officers of all Boards and Boards Committees and

all other position at South, Argosy, AII and their respective Subsidiaries. It gave the

Foundation the right to designate the replacement directors, trustees, managers and

officers of South, Argosy and AII.

       37. The ARFWA required that except for The Art Institute of California-San

Diego and the Art institute of Seattle, DCEH was obligated to Teach-Out any campus

identified as an Excluded Campus

       38. The ARFWA required DCEH and each member of the Argosy University

System and each member of the Ai University System to grant to Studio, for its benefit,

to secure payment and performance in full of the obligations and liabilities of DCEH the

Argosy University System and the Ai University System, a continuing security interest

                                           10

{01286538-1}
     Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 11 of 22. PageID #: 11



in, and pledges to Studio all of its respective right, title and interest in and to, the

Collateral.


        3g. DCEH and each member of Argosy University System and the Ai

University System authorized Studio to file UCC financing statements with all

appropriate jurisdictions to perfect or protect Studio and its Affiliates interests or rights

hereunder in the Collateral.5 DCEH and the other entities complied with their

obligation to so file, and copies of the UCC Financing Statements are collectively

attached hereto as Exhibit ?E".


        4o, The ARFWA further required DCEH and each member of the AI

University System and Argosy and AEG to execute and deliver a bill of sale assignment

and assumption agreement pursuant to which each Ai Receivable Assignor would assign

to Studio all accounts receivable that are Collateral for the consideration of One Dollar.


        B. TheEquityAssetPurchaseAgreement.

        4i. On or about January 7, 2019, Foundation, South University System, Ai

University System (collectively as "Purchasers") and DECEH as Seller entered into an

EAPA. A copy of the unexecuted EAPA is attached hereto as Exhibits ?G".

        42. Pursuant to the EAPA, Studio designated (a) the Foundation to purchase

the Equity Interests of AII and South (?Transferred Interests"), provided that prior to

such purchase, the Equity Interest in the Excluded Campuses were transferred to

DCEH; (b) AII to purchase the Business Assets6 used exclusively by the Ai University



s The security interests granted by Argosy University System herein only applied to the assets of the
following Arts Institute campuses which are a part of the Argosy University System: The Art Institute of
California - Hollywood; The Arts Institute of California- Orange County; The Arts Institute of California -
Inland Empire; The Arts Institute of California - Sacramento; and The Arts Institute of California - San
Francisco.
6 Business Assets included the assets of Seller with respect to the Specified and Excluded Campuses.

                                                     11

{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 12 of 22. PageID #: 12



System (AII Transferred Assets"); and (c) South to purchase the Business Assets used

exclusively by the South University System ("South Transferred Assets")

       43. The purchase price for the AII Transferred Assets (which included all

Accounts Receivable of or related to the AI University System held by DCEH) was One

Dollar ($i.oo) plus the assumption of the AII Assumed Liabilities.

       44. The purchase price for the South Transferred Assets was One Dollar

($i.oo) plus the assumption of the South Assumed Liabilities.

       C. The Managed Services Agreements.

       45. On or about January 7, 2019, Studio entered into MSAS with each of AII,

South, AEG, and Argosy. The MSA for South is attached hereto as Exhibit "H". The

MSA for the Argosy University System is attached hereto as Exhibit 'T'. The MSA for

AII is attached hereto as Exhibit 'U".


       46. The MSAs provided that Studio, subject to DCEH meeting its obligation

under the TSLA, would provide the operational support services as further set forth in

the Statement of Work altached to the MSA as Exhibit A.


       47. The Statement of Work required Studio to provide (i) Financing and

General Services, (ii) Program Analysis, Marketing, and New Inquiry Generation, (iii)

Enrollment Management Through Application, (iv) Student Life Cycle Support Services,

and (v) Student Mentoring Services (post-enrollment).

       48. The schools themselves were responsible for providing the Core Services.

       4g. The MSA allowed Studio to provide the services through the TSIA with

DCEH or third parties.




                                           12

{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 13 of 22. PageID #: 13



       5o. Studio was to be paid a monthly fee for the provision of services, with the

payment to be made in advance and equal to the projected Service Fee (subject to the

True-Up amount, if any), plus the TSA Fee as that term is defined in the MSA.

       5:t. The Projected Service Fee was to be paid by the University monthly in

advance on the first day of each month of the Term in cash by wire to the account

specified by Studio.

       52. The MSAs state that if the University, as that term is defined in each MSA,

fails to pay its portion of the TSLA during the Initial Term (through the payment of

Non-Core Expenses that correspond to the University's allocated share of the TSA fee),

DCEH may not be able to continue to provide the shared services to the other

Universities that also receive such shared services.


       53. TheInitialTermfortheMSAwasforaperiodforfifteen(i5)years.

       D. The Transition Services and License Agreement.

       54. On or about January 7, 2019, Studio and DCEH entered into a TSLA. An

execution version of the TSLA is attached hereto as Exhibit "K".


       55. The TSLA allowed Studio to subcontract with DCEH for it to provide

certain of the Managed Services that Studio was obligated to provide to the University.

       56. The TSLA further granted Studio the right to purchase from DCEH the full

right and ability to use such software and other Technology and to receive certain

Managed Services.

       57. Pursuant to the TSLA, DCEH agreed to provide the Transition Service set

forth on Schedule A during the Initial Term.

      58. The Transition Services include: (i) Accounting Services; (ii) Financial

Information Systems Services, (iii)FP&A Services, (iv) Procurement Services, (v)

                                            13
{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 14 of 22. PageID #: 14



HR/Benefit Services, (vi) Payroll Services, (vii) Marketing Services & Communication

Services, (viii) State Licensing Services, (ix) Central Student Financial Services,

(x)Corporate Support, (xi)Information Technology (xii) Data Downloads, (xiii) Design,

Development or Migration of IT Systems, (xiv) Service Center, and (xv) Managed

Services. The Transition Services were all services Studio was obligated to provide

pursuant to the MSAs.

       5g. As compensation for DCEH's provision of the Transition Services, Studio

was to pay DCEH the monthly fees set forth on Schedule A within ten (10) Business

Days after the end of each month of the Term, even though Studio was paid in advance

on the first day of the previous month.

       6o. Studio, therefore, would retain the difference between the Service Fee and

the Transition Services Fee.


       6i. Upon information and belief, the Initial Term of the TSLA began on

January 7, 2019 and continues in effect until termination of the MSA.

III. The Equity Asset Purchase Agreement Allowed Studio to Strip DCEH
       of All Its Valuable Business Assets.


       62. The theory underlying the MSA and the TSLA was that the Universities

would receive monies from the United States Department of Education (the "DOE?), pay

those monies over to Studio pursuant to the Service Fee, which Studio would then pay

DCEH as the Transition Services Fee, retaining for itself the difference.

       63. The EAPA also allowed Studio to strip DCEH of all valuable Business

Assets pertaining to the Ai University System and the South University System, while

leaving with DCEH all of the debts and liabilities for the Excluded Campuses. DCEH




                                            14
{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 15 of 22. PageID #: 15




was therefore left with schools that were in the process of closing thanks to their poor

financial performance inherited from EDMC.

       64. Studio's consideration of One Dollar ($i.oo) for the Transferred Interest

for Ai and South and an additional One Dollar ($z.oo) each for the Transferred Assets of

the Ai University System and South University System was inadequate consideration for

the Transferred Interest and Transferred Assets that Studio received.


       65. Studio has failed to abide by its obligations under the ARFWA, EAPA,

MSA and TSLA.


       66. Studio has failed to pay DCEH the Transition Services Fee as set forth in

the TSLA, and, therefore, making it impossible for DCEH to continue provide the

Transition Services.


       67. As DCEH becomes unable to provide the Transition Services, Studio has

failed to provide the Services due Ai University System, South University System and

Argosy University System.

       68. Studio further failed to set up an account with Microsoft Team Foundation

Services per the terms of the TSLA.

                                    CAUSES OF ACTION


                                   COUNT I: Rescission


       6g. Plaintiff incorporates by reference the allegations set forth in paragraphs :i

through 68 hereof as if fully re-written.

       7o. Upon information and belief, Studio provided no services, funds, or other

things of value in exchange for DCEH entering into the ARFWA, EAPA, and the TSLA

and the Receivership Entities, through their Parent Company entering into Managed



                                            15
{01286538-1}
   Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 16 of 22. PageID #: 16




Service Agreements (ARFWA, EAPA, MSA and TSLA are hereinafter collectively

referred to as the "Contracts").

       7s. The Contracts therefore fail for want of consideration.

       72. The Contracts are unconscionable on both substantive and procedural

grounds.

       73. The Contracts are unconscionable on substantive grounds insofar as they:

call for DCEH and the Receivership Entities to pay for services Studio will either

provide, or pay to have provided; maintain an overall imbalance in the obligations and

rights imposed thereunder; provide Studio with unjustified and unjustifiable liquidated

damages of the amount of the Service Margin (calculated as the product of (i) the Non-

Core Expenses multiplied by (ii) Margin Rate, provided that during the Initial term the

Service margin shall not be less than the Minimum Service Margin (i.e. $i,ooo,ooo.oo))

for the duration of the Initial Term in the event the Receivership Entities terminate

them without cause; and pay Studio a Service Fee for doing absolutely nothing.

Accordingly, the Contracts must fail since they are so extreme as to appear

unconscionable according to the mores and business practices of today

       74. The Contracts are unconscionable on a procedural basis insofar as the

lopsided terms resulted from the imbalance in bargaining power.

       75. Upon information and belief, the Receiver contends that DCEH and the

Receivership Entities were forced into the Contracts by the United States Department of

Education with the threat that the DOE would cut all funding to the schools unless the

money flowed through Studio in the process set forth by the Contracts. The Receiver

further alleges under information and belief that Defendants' representatives spent

considerable time and resources pitching the deal to the DOE to thereby cause DOE to

                                          i6
{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 17 of 22. PageID #: 17



force the Contracts upon the Receivership Entities. There was no legitimate negotiation

of the Contracts. Accordingly, the Contracts must be considered procedurally

unconscionable.


       76. Equitable rescission is the only appropriate remedy insofar as the

Contracts resulted in not only the Receivership Entities being required to pay Studio at a

minimum $i million per month for the remainder of the Initial Term, with Studio

thereafter refusing to pay DCEH the Transition Services Fee it contracted with DCEH to

pay, while Studio took a security interest in the Collateral of the entities set forth on the

UCC financing statements. Studio filed UCC financing statements to perfect those

security interests. Only an equitable rescission affected by this Court will serve to

unwind the entire transaction, including the cancellation of the wrongfully-filed UCC

financing statements.

       77. Accordingly, DCEH seeks equitable rescission of the Contracts to which it

is a party; specifically, the Framework Agreement, The Interim Framework Agreement,

The Amended & Restated Framework Agreement, The Transition Services and License

Agreement, and to the extent it conveyed equity and assets of any Receivership Entities,

the Equity and Asset Purchase Agreement.

       78. AEG and Argosy seek rescission of the Master Services Agreements they

entered.


       7g. The Receivership Entities seek rescission of the Amended & Restated

Framework Agreement.

       8o. Should the Court grant equitable rescission, Studio or its designee,

Foundation, will continue to own the Transferred Interest in AII and South plus

continue to have all right and title to the Transferred Assets of the Specified Campuses.

                                             17
{01286538-1}
     Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 18 of 22. PageID #: 18




                   COUNT II: Rejection - Declaratory Judgment

        8i. Plaintiff incorporates by reference the allegation set forth in paragraphs :i

through 8o hereof as if fully re-written.

        82. Pleading in the alternative, and in the event this Court is unwilling or

unable to equitably rescind the Contracts as requested, the Receiver requests

declarations of the parties' rights thereunder and his ability to Reject the Contracts.

        83. Pursuant to both common law and this Court's Order of January 18, 2019

(Order Appointing Receiver, Doc # 8), the Receiver has the right and ability to reject any

contract not deemed to be in the interest of creditors of the estate.


        84. The Contracts operate to the sole and exclusive benefit of Defendants

alone - not the creditors of the receivership estate on the whole.

        85. The Receiver accordingly rejects the Contracts, and Studio will suffer no

compensable damages as a result.

        86. The Receiver asks for a declaration from this Court that he is entitled to

reject the Contracts and have the Business Assets of the Receivership Entities returned

to Plaintiff.


        87. The Receiver further asks for a declaration from this Court that

Defendants are entitled to no damages as a result of his rejection of the Contracts.

                           COUNT III: Breach of Contract


        88. Plaintiff incorporates by reference the allegations set forth in paragraph s

through 87 hereof as if fully rewritten herein.

        8g. Per the TSLA, DCEH agreed to provide Transition Services and such other

Managed Services as may be required for Studio to perform its obligations under the

MSAs, and in exchange, Studio was to pay DCEH the Transition Service Fee within 10

                                             i8
{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 19 of 22. PageID #: 19



Business Days after the end of each month of the Term as set forth in the TSLA, which

corresponded to the Initial Term as set forth in the MSA.

       go. DCEH has provided the requisite services due under the TSLA.

       gi. Studio has failed, despite due demand from Plaintiff, to pay the full

Transition Service Fee.


       92. Studio has also failed to set up an account with Microsoft Team

Foundation Services per the terms of the TSLA.

       g3. Studio has therefore breached the Contracts, and Plaintiff expects the

breaches to continue as each month's payment due DCEH comes due.

       g4. As a direct and proximate result of Defendant's breach, DCEH has been

damaged in an amount in excess of $75,ooo.oo.

                           COUNT IV: Unjust Enrichment

       g5. Plaintiff incorporate by reference the allegations set forth in paragraphs s

through g5 hereof as if fully rewritten.

       go. Studio was paid the sums required under the Contracts, but has failed to

provide (or pay for the provision of) the services it was required to provide thereunder.

       g7. Upon information and belief, Plaintiff contends that Studio has not

performed any other obligations required under the Contracts.

       ga. AS a result of having been paid, yet providing no service or value

whatsoever, Studio has been unjustly enriched in the amount of at least $2.6 million as

of February 15, 2019. That sum will increase for each subsequent month in which

DCEH provides services and Defendant fails to pay the requisite sums due.

       WHEREFORE, Mark E. Dottore, the Court-appointed Receiver and Plaintiff in

this action, respectfully demands relief as follows:

                                             19
{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 20 of 22. PageID #: 20




       :i. Upon Count One of the Complaint, with an Order from this Court

awarding equitable rescission, thereby putting the parties where they were before the

Contracts were entered, voiding the Contracts ab initio, requiring Foundation to

transfer back to DCEH the Transferred Interests and to return to Plaintiff the Business


Assets formerly owned by the Receivership Entities, and to terminate all UCC Financing

Statement filed by or on behalf of Studio to perfect its security interest in the Collateral

of the entities set forth on the financing statements;

       2.      In the alternative, upon Count Two of the Complaint, issuing a judgment

declaring the Receiver's right to reject the Contracts, return to Plaintiff the Business

Assets formerly owned by the Receivership Entities, to terminate the UCC Financing

Statements filed by or on behalf of Studio to perfect its security interests in the

Collateral of the entities set forth on the financing statements , and further declaring

that Defendant is owed nothing as a result of the rejection.

       3. Upon Count Three of the Complaint, with an Order from this Court

requiring Studio to pay DCEH an amount in excess of $75,ooo due under the TSIA

       4. Upon Count Four of the Complaint, with an Order from this Court

requiring Studio to pay DCEH an amount in excess of $75,000 to compensate DCEH for

the services it has provided pursuant to the TSLA;

       6. Judgment against Defendants awarding investigation costs incurred by the

   Receiver and reasonable attorneys' fees to the extent permitted by law; and

       7. For such other relief as this Court may find just and equitable.




                                            20

{01286538-1}
    Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 21 of 22. PageID #: 21




Dated: February 21, 2019                          Respectfully submitted,

                                                  /s/ Robert T. Glickman
                                                  Robert T. Glickman (oo59579)
                                                  Charles A. Nemer (0009261)
                                                  Robert R. Kracht (0025574)
                                                  Hugh D. Berkson (oo63gg7)
                                                  Nicholas R. Oleski (oog58o8)
                                                  MCCARTHY, LEBIT, CRYSTAL
                                                    & LIFFMAN Co.. LPA
                                                                  as


                                                  101 West Prospect Avenue
                                                  i8oo Midland Building
                                                  Cleveland, Ohio 44ii5
                                                  (216) 696-1422 - Telephone
                                                  (216) 696-1210 - Facsimile
                                                  rtg@mccarthyl?
                                                  can@mccarthylebit.com
                                                  rrk@mccarthylebit.com
                                                  ?mccarthylebit.com
                                                  nro@mccarthylebit.com

                                                  Special Counsel for the Receiver

                                    JURY DEMAND


       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff Mark Dottore, Court-

appointed Receiver for the Receivership Entities, seeks a trial by jury on all claims

herein so triable.


                                          /s/ Robert T. Glickman
                                          Robert T. Glickman (oo5g57g)
                                          One of the Attorneys for the Receiver




                                             21

{01286538-1}
   Case: 1:19-cv-00380-DAP Doc #: 1 Filed: 02/21/19 22 of 22. PageID #: 22




                                             VERIFI(.?'ATION

            (;,;?!%
SlaAl-11: OF -€)H#)                 )
                                    )ss:
7 (')[-IN'la'i" )
        Mark E. Dottorc. bciiig d?ily siyoorn, deposes and states and follows:

        1. I am the C'o?irt-appoimed Receiiier for the Receivership Entities, and l am thc

            Plaiiili rr iii this laws?iit.


        2. l liavc rcvicss:cc! the Verilied Complaiiil. Tlie laacts alleged in the Verified Complaint




                                                        ;??,,,
            arc trric arid iiccurale to the best of my knowle2



                                                           s5y2,xl&A9                                        <],
        S'A-'ORN TO BEFOI:'E Ml':, anci s?ibscribed in m>r liresence. this ?E day of l"cbruar>.
2019.



                                                                    <L tcyg. p5Ja7
                                                         NOaT?ARY PtJBLlC

                                                                       %?

                                                          r,                     SUNILVASWANI
                                                                             ?ary Public - C;ilifotnia
                                                           :a'
                                                                 >?'l'r'(4        Alameda Ci'uiity       t
                                                                              Ci:iritmiision:218500x
                                                           M:,,,l'
                                                           ??s.
                                                                Tii!y Camm. [:i?pires Feb 2"., 2021
                                                                                 Q-Ij         q




{01286486-1}
